Case: 16-17617   Date Filed: 09/07/2017    Page: 1 of 3


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17617
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:11-cr-20796-DLG-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ANTON LEMAR DAMES,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 7, 2017)



Before JULIE CARNES, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 16-17617        Date Filed: 09/07/2017        Page: 2 of 3


       Anton Dames appeals the district court’s denial of his motion for the release

of grand jury transcripts. 1 After review, 2 we affirm the district court.

       Federal Rule of Criminal Procedure 6(e) provides for limited disclosure of

grand jury proceedings. We have held that, to obtain disclosure of protected grand

jury materials, a person must show a compelling and “particularized need” for the

documents. United States v. Aisenberg, 358 F.3d 1327, 1348 (11th Cir. 2004).

Parties seeking grand jury materials must show that: (1) “the material they seek is

needed to avoid a possible injustice in another judicial proceeding”; (2) “the need

for disclosure is greater than the need for continued secrecy”; and (3) “their request

is structured to cover only material so needed.” Id.

       The district court did not abuse its discretion in refusing to disclose the

transcripts. Dames did not demonstrate that he met any of the three factors the

court must consider in evaluating whether to disclose grand jury materials. See id.

His only argument is that his trial attorneys conspired against him in order to

secure his convictions and cover up the misdeeds of his first trial attorney, and, in


       1
           Even liberally construing Dames’ brief on appeal, he does not raise any argument as to
the issues he raised in his motion to correct or amend, which the district court treated as a motion
for reconsideration, and, consequently, he has abandoned any such arguments. See United States
v. Ford, 270 F.3d 1346, 1347 (11th Cir. 2001) (stating issues not timely raised in the initial briefs
are deemed abandoned); Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998)
(“Pro se pleadings are held to a less stringent standard than pleadings drafted by attorneys and
will, therefore, be liberally construed.”).
       2
          A district court’s ruling on whether to provide access to sealed documents is reviewed
for abuse of discretion. United States v. Ignasiak, 667 F.3d 1217, 1238 n.25 (11th Cir. 2012).
                                                 2
              Case: 16-17617     Date Filed: 09/07/2017    Page: 3 of 3


the process, violated Brady v. Maryland, 373 U.S. 83 (1963) and refused to

provide him with necessary discovery. This claim does not demonstrate a

particularized need for the documents. Dames makes no attempt to structure his

request to cover only the material needed. See Aisenberg, 358 F.3d at 1348. Nor

does he show the material is needed to avoid possible injustice in another judicial

proceeding. See id. Indeed, since Dames has already exhausted his appeals and

filed a § 2255 motion to vacate, it is not clear what additional judicial proceeding

Dames could initiate. As such, the district court did not abuse its discretion in

denying Dames’ request for grand jury transcripts.

      AFFIRMED.




                                          3